        Case 7:19-cr-01995 Document 74 Filed on 02/27/20 in TXSD Page 1 of 13



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

UNITED STATES OF AMERICA                                  §
                                                          §
                                                          §
VS.                                                       §    Case No. M-19-1995-02
                                                          §
                                                          §
SUNIL WADHWANI                                            §

          MOTION TO DISMISS FOR VIOLATION OF WADHWANI’S RIGHT
      TO A SPEEDY TRIAL UNDER THE SIXTH AMENDMENT AND 18 U.S.C. § 3161

    TO THE HONORABLE JUDGE OF SAID COURT:

           SUNIL WADHWANI (“Wadhwani”), by and through his attorneys of record, Michael J.

    Wynne and Shannon M. Drehner in the above styled and numbered cause, files this motion to

    dismiss the charges against him based on the Government’s failure to provide a speedy trial as

    required by the Sixth Amendment of the United States Constitution and 18 U.S.C. § 3161, the

    Speedy Trial Act. The conduct constituting the commission of the offense underlying the charges

    in the Indictment was allegedly completed on November 3, 2013. The matter remained in repose

    until October 9, 2019, when the Grand Jury for the United States District Court for the Southern

    District of Texas, McAllen Division, filed the Indictment initiating the prosecution of Case No.

    7:19-CR-1995 (DE-11, pp. 1, 13). 1 The case was originally scheduled for trial on December 2,

    2019, but was continued when the Government filed an untimely motion for continuance and a

    motion to disqualify Mr. Wadhwani’s counsel of choice. The Government filed its motions after

    Mr. Wadhwani refused to agree to a sixty-day continuance and invoked his right to a speedy trial.

           The Speedy Trial Act, 18 U.S.C. § 3161(c)(1) mandates that trial of a case commences




1
    “DE” refers to the district clerk’s docket entries.
     Case 7:19-cr-01995 Document 74 Filed on 02/27/20 in TXSD Page 2 of 13



 within seventy days after the filing of an indictment. More than seventy days have passed since

 the Indictment was filed. Moreover, the pretrial motions timely filed by Mr. Wadhwani could

 have been resolved before the expiration of the seventy-day period save for the Government’s

 untimely motions and should not toll the time for trial more than thirty days. 18 U.S.C. §

 3161(h)(1)(F). Mr. Wadhwani invokes his constitutional and statutory right to a speedy trial and

 moves this Court for an Order dismissing Case No. 7:19-CR-1995 under the authority of 18

 U.S.C. § 3162.

                                                I.

                                  PROCEDURAL HISTORY

        On October 8, 2019, FBI Special Agent Jason Malkiewicz filed a Criminal Complaint

 charging Mr. Wadhwani with conspiracy to commit wire fraud and wire fraud in violation of 18

 U.S.C. § § 1343, 1346, and 1349. (DE-1). One day later, on October 9, 2019, an arrest warrant

 was issued authorizing Mr. Wadhwani’s arrest. (DE-4).

       Mr. Wadhwani’s attorney filed a notice of appearance on October 9, 2019 and appeared

with Mr. Wadhwani for his detention hearing. (DE-7). The Grand Jury filed the Indictment on

October 9, 2019. The magistrate judge scheduled trial for December 2, 2019. The judge ordered

the parties to file motions by October 29, 2019 and to file responses and motions for continuances

by November 18, 2019 respectively. (DE-22). The pre-trial conference was set for December 2,

2019. (DE-28).

       On October 25, 2019, Mr. Wadhwani’s co-defendant, Ricardo Quintanilla, filed the

following motions: Motion for Extension of Time to File Pre-Trial Motions, Motion for Pretrial

Notice of 404(b) Evidence, Motion for Production of Impeaching Evidence, Motion to Adopt

Motions of Co-Defendant. (DE-29, 32, 33, 34, 35).

       On October 29, 2019, Mr. Wadhwani filed the following motions: Motion for Pretrial


                                                2
     Case 7:19-cr-01995 Document 74 Filed on 02/27/20 in TXSD Page 3 of 13



Notice of Rule 404(b) Evidence, Motion to Disclose Agreements between United States and

Witnesses, Motion to Adopt Co-Defendant’s Motions, Motion for Jenck’s Act Material, Motion

for Brady Materials, Motion for Disclosure of Confidential Informants, Motion to Modify

Conditions of Pretrial Release, Motion to Dismiss, Motion in Limine, and Motion for James

Hearing. (DE-36 to 45). Mr. Wadhwani filed an additional Motion to Modify Conditions of

Pretrial Release on November 6, 2019. (DE-49).

       On November 8, 2019, during a hearing on Mr. Wadhwani’s Motion to Modify Conditions

of Pretrial Release, the Government cited a “potential conflict of interest.” At the conclusion of

the hearing, the magistrate judge modified the conditions of release. The modifications referred

specifically to Mr. Wadhwani’s communications with Mssrs. Singh and Uttamchandani. The

magistrate judge entered an Order reflecting these modifications on November 8, 2019. (DE-50).

       Without seeking leave to extend the time for filing pretrial motions beyond the October 29,

2019 deadline or the November 18, 2019 deadline for filing responses or motions for continuances,

on November 26, 2019, the Government filed a Motion for Appointment of Conflict Counsel and

a Motion to Designate the Case as Complex. (DE-52 to 55). On December 2, 2019, Mr. Wadhwani

responded to the Government’s untimely motions with a detailed Response to the Motion for

Appointment of Conflict Counsel consolidated with a Motion to Compel Discovery and a separate

Motion to Sever the Case for Trial. (DE-56, 58, 59, 60). In his response in opposition to the

Government’s motion, Mr. Wadhwani pointedly noted that the untimeliness of the Government’s

motion adversely affects his constitutional and statutory right to a speedy trial.

       The Court appointed Assistant Federal Public Defender Richard Gould as conflict counsel

and set a status conference for January 3, 2020. (DE-61). The Court held a status conference on

January 3, 2020 and set a motion hearing for February 12, 2020. Because the conflict issue

remained unresolved on February 12, 2020, the Court rescheduled the matter to March 4, 2020.


                                                  3
     Case 7:19-cr-01995 Document 74 Filed on 02/27/20 in TXSD Page 4 of 13



                                                 II.

                              AUTHORITIES FOR DISMISSAL

A.     THE SIXTH AMENDMENT RIGHT TO A SPEEDY TRIAL

       The Sixth Amendment provides that in criminal prosecutions, a defendant shall enjoy the

right to a public and speedy trial. United States v. Molina-Solorio, 577 F.3d 300, 303 (5th Cir.

2009). The only remedy for the denial of the right to a speedy trial is dismissal of the indictment.

Id., at 303 (citing Barker v. Wingo, 407 U.S. 514 (1972)). A district court’s determination of a

defendant’s assertion that he has been denied his constitutional right to a speedy trial turns on the

balancing of four factors: (1) the length of the delay, (2) the reasons for the delay, (3) the

defendant’s assertion of his right to a speedy trial, and (4) prejudice to the defendant. Id. The

Barker inquiry is a “difficult and sensitive balancing process and a constitutional deprivation may

be found without mechanical factor counting.” Molina-Solorio, 577 F.3d at 305.

       A defendant’s constitutional right to a speedy trial attaches after the defendant is charged.

United States v. Garza, 502 F. Supp. 537, 540 n. 3 (S.D. Tex. 1980) (citing Dillingham v. United

States, 423 U.S. 64 (1975)). Acknowledging that Mr. Wadhwani’s right did not attach until

October 9, 2019, and only five months have passed since the Grand Jury returned the indictment,

he nevertheless contends that the prejudice he has suffered since the prosecution was initiated far

outweighs the length of the delay and the Government’s reasons for the delay.

       The Supreme Court has observed that preindictment delay violates a defendant’s due

process rights under the Fifth Amendment. “The passage of time, whether before or after arrest

may impair memories, cause evidence to be lost, deprive a defendant of witnesses, and otherwise

interfere with his ability to defend himself.” United States v. Marion, 404 U.S. 307, 321 (1971).

Delay in trial exacerbates this prejudice by generating additional prejudice to the community.

       Almost six years have passed since the commission of the alleged offense was completed.


                                                 4
     Case 7:19-cr-01995 Document 74 Filed on 02/27/20 in TXSD Page 5 of 13



In the interim, the Motel 6 project, as well as the Taco Palenque project, the matters at the center

of the Government’s allegations, have been in operation for five years and have generated

approximately $1,600,000 in sales/occupancy taxes and $200,000 in property taxes in addition to

the employment of more than seventy Rio Grande Valley citizens. The pendency of the instant

charge has given rise to a potential lawsuit for breach of contract with the City of Weslaco

notwithstanding the benefits generated by Mr. Wadhwani and his company to the community.

       In addition, two banking institutions, Lonestar National Bank and Vantage Bank are not

working with Mr. Wadhwani until the matter is resolved. Both institutions are not willing to renew

loans beyond one year as opposed to five years or more. One project has been placed on hold

because another financial institution (CCRE) will not refinance the project while this case remains

unresolved.

       Chase Payments advised Mr. Wadhwani that it was closing two of his processing accounts.

As a result, Mr. Wadhwani was unable to pay property taxes, accounts payable, and payroll. Mr.

Wadhwani was able meet these obligations in part by securing financing from other sources and

by securing release of some of the funds Chase Payments put on hold with the assistance of

counsel.

       Delay has adversely affected the City of Pharr. The pendency of this case caused Mr.

Wadhwani to place the development of a 75,000 square foot Warehouse Project on hold.

Continued delay will result in the loss of prospective tenants who had previously committed to

leasing with Mr. Wadhwani.

       Perhaps the most significant prejudice suffered by Mr. Wadhwani during the pendency of

this matter lies in its impact on the 109-room, $13,000,000 Marriott TownePlace Suites project

being built in the area known as The Rim in San Antonio, Texas. The cost of defending against

the allegations in the indictment have forced Mr. Wadhwani to divert time and resources from this


                                                 5
     Case 7:19-cr-01995 Document 74 Filed on 02/27/20 in TXSD Page 6 of 13



project to his defense. As a result of this diversion of resources, principal and interest payments

have become due and Mr. Wadhwani must make payments of more than $80,000 a month without

the production of any income from the project.

       Travel restrictions incurred by the pendency of this matter have made it impossible for Mr.

Wadhwani to attend a G6 Hospitality Advisory Council meeting in Dallas as well as New Owner

Seminars and Orientation with Marriott International in New York. These restrictions inhibit Mr.

Wadhwani’s ability to manage these projects and continue to generate revenue for his community

and his employees.

       Mr. Wadhwani and his wife are active philanthropists. They annually sponsor a golf

tournament benefitting the Yaqui Animal Rescue, a no-kill shelter. The pendency of this litigation

is expected to constrain the generosity of long-time supporters. In short, the public’s interest in the

prompt and speedy resolution of this controversy is adversely affected by the continued delay.

       The conduct underlying the indictment allegedly occurred from April 25, 2013 to

November 3, 2014. Here, the passage of time preceding the Indictment not only affects Mr.

Wadhwani’s right to due process, see United States v. Marion, 404 U.S. 307, 321-26 (1971), it

exacerbates the prejudice he incurs while awaiting trial. In balancing the Barker factors, Mr.

Wadhwani contends that the prejudice he has incurred far outweighs the length of the delay and

any reasons the Government might proffer for the delay. The Court should issue an order

dismissing this case for violation of Mr. Wadhwani’s Sixth Amendment right to a speedy trial.

B. Prescriptions of the Speedy Trial Act

       The Speedy Trial Act, 18 U.S.C. § 3161, et seq., generally requires that a trial commence

within seventy days from the filing (and making public) of the indictment or from the date the

defendant appeared before a judicial officer of the court in which the charge is pending, whichever

date last occurs. United States v. Dignam, 716 F.3d 915, 920-21 (5th Circuit 2013), 18 U.S.C. §


                                                  6
     Case 7:19-cr-01995 Document 74 Filed on 02/27/20 in TXSD Page 7 of 13



3161(c)(1). A claim under the Speedy Trial Act differs in some significant ways from a claim

under the Sixth Amendment Speedy Trial Clause. Under the Speedy Trial Act, Congress prescribes

specific speedy trial rules which are meant to guarantee a trial at least as timely as that guaranteed

by the Sixth Amendment. Molina-Solorio, 577 F.3d at 305 n.2; Dignam, 716 F.3d at 921; and

United States v. Frye, 372 F.3d 729, 734 (5th Cir. 2004).

       Section 3161(h) provides that specific periods of delay will toll the speedy trial clock.

Section 3161(h)(1)(D) specifically excludes “any delay resulting from any pretrial motion, from

the filing of the motion through the conclusion of the hearing on, or other prompt disposition of,

such motion.” 18 U.S.C. § 3161(h)(1)(F). In addition, any period of delay resulting from a

continuance based on the court’s findings “that the ends of justice served by taking such action

outweigh the interest of the public and the defendant in a speedy trial,” is excluded. 18 U.S.C. §

3161(h)(7)(A). Before any time resulting from an “ends of justice” continuance can be excluded,

however, the court must set forth in the record “its reasons for finding that the ends of justice

served by the granting of such continuance outweigh the best interests of the public and the

defendant in a speedy trial.” Id.; Dignam, 716 F.3d at 921; Zedner v. United States, 547 U.S. 489,

498-99 (2006). The court’s findings must be made before granting the continuance and must be on

the record when the judge grants the continuance.

       In deciding whether to grant a continuance under § 3161(h)(7)(A), the Court may consider

the following factors among others:

       (i) Whether the failure to grant such a continuance in the proceeding would be
       likely to make a continuation of such proceeding impossible or result in the
       miscarriage of justice.

       (ii) Whether the case is so unusual or complex due to the number of defendants, the
       nature of the prosecution, or the existence of novel questions of fact or law, that it
       is unreasonable to expect adequate preparation of pretrial proceedings or for the
       trial itself within the time limits established by (the Speedy Trial Act).



                                                  7
     Case 7:19-cr-01995 Document 74 Filed on 02/27/20 in TXSD Page 8 of 13



          (iii) Whether, in a case in which arrest precedes indictment, delay in filing of the
          indictment is caused because the arrest occurs at a time such that it is unreasonable
          to expect return and filing of the indictment within the period specified in section
          3161(b), or because facts upon which the grand jury must base its determination
          are unusual or complex.

          (iv) Whether the failure to grant such a continuance in a case, which taken as a
          whole, is not so unusual or complex as to fall within clause (ii), would deny the
          defendant reasonable time to obtain counsel, would unreasonably deny the
          defendant time to obtain counsel, would unreasonably deny the defendant or the
          government continuity of counsel, or would deny counsel for the defendant or the
          attorney for the government the reasonable time for effective preparation, taking
          into account the exercise of due diligence.

18 U.S.C. § 3161(h)(7)(B). An ends of justice continuance gives the court discretion – within limits

and subject to specific procedures – to accomplish specific delays for case specific needs. Dignam,

at 921.

          The Scheduling Order directed the parties to file all motions by October 29, 2019;

Government responses to Mr. Wadhwani’s motions were to be filed by November 18, 2019; and

any motions for continuance were to be filed by November 18, 2019. (DE-28). Consistent with the

Court’s order, Mr. Wadhwani filed the following motions on October 29, 2019:

•   Motion for Pretrial Notice 404(b) Material (DE-36),

•   Motion to Produce Arrangements Made or Extended to Government Witnesses (DE-37),

•   Motion to Join and Adopt Motions (DE-38),

•   Motion for Early Production of Jencks Act Materials (DE-39),

•   Motion for Production of Brady and Giglio Material and Other Material Favorable to the
    Accused (DE-40),

•   Motion to Disclose Identity of Any and All Government’s Confidential Informants (DE-
    41),

•   Motion to Modify Order Setting Conditions or Release (DE-42),

•   Motion to Dismiss Based on Government’s Misuse of Grand Jury and Motion for Leave,
    or In The Alternative, To Strike or Exclude Evidence (DE-43),


                                                   8
        Case 7:19-cr-01995 Document 74 Filed on 02/27/20 in TXSD Page 9 of 13




        •    Motion in Limine Requesting Cautionary Instruction Regarding Cooperating Witnesses
             Relating to the Weslaco Water Treatment Plant (DE-44), and

        •    Motion Requesting a Determination of the Admissibility of Statements by Alleged Co-
             conspirators (DE-45).

The Government did not respond to any of the foregoing motions by November 18, 2019, did not

file a motion for a continuance before the expiration of the November 18, 2019 deadline, and did

not file any motions before the expiration of the October 29, 2019 deadline.

            On November 26, 2019, the Government filed a Motion to Disqualify Mr. Wadhwani’s

attorney based on a putative conflict of interest and a motion for continuance under the authority

of 18 U.S.C. § 3161(h)(7)(A), specifically citing the complexity of the case, 18 U.S.C. §

3161(h)(7)(B)(ii). The Court set this motion for a hearing on February 12, 2020; the Court reset

this hearing to March 4, 2020.

            Any delay “reasonably attributable to any period, not to exceed thirty days, during which

any proceeding concerning the defendant is actually under advisement by the court” shall be

excluded in computing the time within which a trial shall commence. 18 U.S.C. § 3161(h)(1)(H).

“Once a hearing has been held on a motion and all necessary materials submitted to the court, or

once a motion not requiring a hearing is filed along with supporting materials § 3161(h)(1)(H)

limits excludable time to thirty days.” United States v. Grosz, 76 F.3d 1318, 1323 (5th Cir. 1996). 2

            Here, the speedy trial clock began to run on October 9, 2019. From that date to March 4,

2020, the date the Court reset the hearing on the Government’s motion, 147 days will have passed.

The delay resulting from Mr. Wadhwani’s motions arguably resulted in at least thirty days of

excludable time. Under § 3161(h)(1)(H), 117 arguably non-excludable days have passed since the

Indictment was filed. Trial has not commenced. Under the provisions of 18 U.S.C. § 3162(a)(2),


2
    Section 3161(h)(1)(J) is now found at 18 U.S.C. § 3161(h)(1)(H).


                                                          9
     Case 7:19-cr-01995 Document 74 Filed on 02/27/20 in TXSD Page 10 of 13



the charges lodged against Mr. Wadhwani in the Indictment should be dismissed with prejudice

unless the Government’s untimely motions toll the running of the speedy trial clock. Mr.

Wadhwani asserts that the untimely filing of the motion effectively precludes a finding that the

time from the filing of the motions to the hearing is excludable.

       The Government filed its Motion for Disqualification of Counsel and Motion for a

Continuance under the authority of 18 U.S.C. § 3161(h)(7)(A) and (B)(ii) on November 29, 2019.

If the Government is entitled to an automatic delay, these untimely motions will result in additional

excludable delay of ninety-six days – from the date of filing until the date of hearing on March 4,

2020. With the thirty days of excludable time resulting from Mr. Wadhwani’s motions, the

Government will secure a windfall of 126 excusable days. The Government’s failure to timely file

its motions in accord with the Court’s scheduling order precludes an automatic award of

excludable delay. See Bloate v. United States, 559 U.S. 196, 204-208 (2010) (holding that time for

defendant to prepare pretrial motions is not automatically excludable).

       Rule 12 (c) of the Federal Rules of Criminal Procedure provides that a district court may

set a deadline for the parties to make pretrial motions. Rule 12(c)(3) provides that if the party fails

to make a motion under Rule 12(b)(3) the motion is untimely but allows the court to consider the

motion if the party shows good cause. The rule formerly provided that a party waives “any Rule

12(b)(3) defense, objection, or request not raised by the deadline the rule sets under Rule 12(c) or

any extension the court provides.” United States v. Hale, 685 F.3d 522, 532 (5th Cir. 2012). Here,

the Government, without any apparent cause, filed its untimely request for a continuance long after

the time for seeking a continuance had expired. Although Rule 12 refers to Rule 12(b)(3) motions,

there is no reason why the Government should benefit from its untimely filing without being

required to show good cause for its delay. To find otherwise would result in a windfall of

excludable time effectively abrogating Mr. Wadhwani’s constitutional and statutory rights to a


                                                  10
     Case 7:19-cr-01995 Document 74 Filed on 02/27/20 in TXSD Page 11 of 13



speedy trial.

       In his opposition to the Government’s tardy motions, Mr. Wadhwani noted that the

Government was fully aware of the facts underlying its motions long before the October 29, 2019

deadline for filing motions and the November 18, 2019 deadline for filing motions for continuance.

Mr. Wadhwani pointedly noted that, on November 15, 2019, the United States requested a sixty-

day continuance and expressed a desire to try the “Water Plant” case first. Mr. Wadhwani opposed

the Government’s request for a continuance and demanded a speedy trial. Eleven days later, on

November 26, 2019, the Government filed its Motion for Continuance and its Motion to Disqualify

Counsel. To award the Government a windfall of automatic excludable delay for the filing of

motions after the expiration of the court’s scheduling order without a motion for leave justifying

the late filing, and after Mr. Wadhwani expressly invoked his right to a speedy trial, undermines

the purposes of the Speedy Trial Act. Mr. Wadhwani asserts that he is entitled to an order

dismissing this case with prejudice.

                                               III.

                                        CONCLUSION

       Mr. Wadhwani has consistently invoked his Sixth Amendment right to a speedy trial. The

prejudice arising from the delay in bringing charges based on conduct that allegedly took place

more than six years before the return of the Indictment, exacerbates the prejudice Mr. Wadhwani

has suffered since the indictment was filed. Application of the balancing test mandated by Barker

v. Wingo, supra, supports a finding that the prejudice inuring to Mr. Wadhwani’s detriment

outweighs the delay and the Government’s reasons for the delay. Further, the Government has

wholly failed to comply with the mandates of the Speedy Trial Act. Mr. Wadhwani is entitled to

an order dismissing the indictment.

         Mr. Wadhwani respectfully prays this Court grant this Motion to Dismiss based on the


                                               11
    Case 7:19-cr-01995 Document 74 Filed on 02/27/20 in TXSD Page 12 of 13



violation of the Speedy Trial Act.

Dated: February 27, 2020

                                           Respectfully submitted,

                                         GREGOR | WYNNE | ARNEY, PLLC

                                         By: /s/ Michael Wynne
                                                 Michael Wynne
                                         Attorney at Law
                                         State Bar No. 00785289
                                         James Turner
                                         Attorney at Law
                                         State Bar No. 20316950
                                         909 Fannin Street, Suite 3800
                                         Houston, TX 77010
                                         Telephone: (281) 450-7403
                                         mwynne@gcfirm.com
                                         jturner@gcfirm.com

                                         By: /s/ Shannon Drehner
                                                 Shannon Drehner
                                         Attorney at Law
                                         State Bar No. 24074155
                                         917 Franklin Street, Suite 550
                                         Houston, Texas 77002

                                         ROERIG, OLIVEIRA & FISHER, L.L.P.

                                         By: /s/ David G. Oliveira
                                                 David G. Oliveira
                                                 506 East Dove Avenue
                                                 McAllen, TX 78504
                                                 Telephone: (956) 393-6300
                                                 Fax: (956) 386-1625
                                                 doliveria@rofllp.com

                                         COUNSEL FOR SUNIL WADHWANI

                           CERTIFICATE OF CONFERENCE

       I have conferred with AUSA Robert Lopez. The Government is opposed to this motion.

                                                 By: /s/ Michael J. Wynne
                                                         Michael J. Wynne


                                            12
   Case 7:19-cr-01995 Document 74 Filed on 02/27/20 in TXSD Page 13 of 13



                               CERTIFICATE OF SERVICE

       This is to certify that on February 27, 2020, a true and correct copy of this motion was
served on all parties of record via ECF.

                                                     By: /s/ Michael J. Wynne
                                                            Michael J. Wynne




                                               13
